Citation Nr: 0319697
Decision Date: 08/11/03	Archive Date: 10/02/03

DOCKET NO. 00-09 108               DATE AUG 11, 2003

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in San Juan, the Commonwealth of Puerto Rico 

THE ISSUE 

Entitlement to service connection for a cervical spine disability. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

K. Hudson, Counsel

INTRODUCTION

The appellant reportedly had full-time service in the Army National
Guard from April 1984 to February 1987. From available information
it is unclear whether this was active duty or whether it was active
duty for training; for purposes of the present decision, it will be
treated as active duty and the appellant will be referred to as a
veteran.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an RO rating decision of January 2000 which denied
service connection for a cervical spine disability.

FINDINGS OF FACT

A chronic cervical spine disability developed years after service
and was not caused by any incident of service.

CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by
active service. 38 U.S.C.A. 1101, 1110, 1112, 1113, 1131, 1137
(West 2002); 38 C.F.R. 3.303, 3.307, 3.309 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran had active duty for training with the Army National
Guard from August 1970 to December 1970, and service medical
records from this service show no cervical spine disorder.

2 -

The veteran also had full-time duty with the Army National Guard
from April 1984 to February 1987 (service was classified as ADG/R);
as explained in the introduction, this will be treated as active
duty for purposes of the present decision. Service medical records
from this period show that the veteran was seen on February 12,
1987, complaining of upper back pain since falling 10 feet off a
truck the previous day. Assessments included contusion without
radiculopathy, and trapezium spasm. He was treated with medication
and relieved from PT for 10 days. He was released from this period
of service on February 17, 1987.

Periodic examinations conducted in connection with the veteran's
subsequent National Guard service in February 1988, October 1993,
and October 1995 do not show any complaints or abnormal findings
pertaining to the cervical spine; the neck and spine were found to
be normal. Treatment records during this period are likewise devoid
of any mention of cervical spine problems.

An X-ray report dated in August 1998, from E. Medina, M.D., shows
mild degenerative changes of the cervical spine.

In August 1999, the veteran filed a claim for service connection
for upper back pain resulting from a fall from a truck in service.

In May 2000, a doctor from Basic Clinical Services, Inc., wrote
that he had seen the veteran on several occasions beginning in
August 1998, when he complained of a 6- week history of left
shoulder, neck, and upper back pain. His final assessment was
degenerative disc disease and spondylosis at C6-7. He said the
veteran gave a history of trauma during a fall from at truck in
February 1987. The doctor said he had no doubt that the veteran's
cervical condition could be caused by the trauma be suffered on
that occasion.

A VA X-ray dated in March 2001 showed lower cervical spine
degenerative disc disease and spondylosis.

3 -

According to a December 2001 annual medical certificate prepared in
conjunction with the veteran's National Guard service, the veteran
was fully fit, with limitations, due to cervical spine degenerative
disease. He was given a permanent profile.

At a VA examination in February 2002, the doctor reviewed the
veteran's claims folder including service medical records.
Following current examination, the diagnosis was cervical
spondylosis. The examiner said that since there was not enough
medical evidence to establish a link between the February 1987 fall
and the current neck condition, he agreed with a note of January
2000 which found that the medical evidence did not show a
reasonable possibility that the current disability was caused by
the February 1987 injury.

J. Irizarry, M.D., wrote in July 2002 that the veteran was under
treatment at a rheumatology center for conditions including
cervical disc disease and cervical myositis. He noted that X-rays
of the cervical spine in May 2002 had shown cervical spasm,
osteophytes, and disc disease. The veteran also had lumbar spine
arthritis and disc disease.

II. Analysis

The file shows that by RO correspondence, the rating decision, the
statement of the case, and a supplemental statements of the case,
the veteran has been informed of the evidence necessary to
substantiate his claim, and of his and VA's respective obligations
to obtain different types of evidence. Identified relevant medical
records have been obtained, and VA examinations have been provided.
The Board finds that the notice and duty to assist provisions of
the law have been met. See 38 U.S.C.A. 5103, 5103A; 38 C.F.R.
3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110, 1131; 38 C.F.R. 3.303.

4 -

Service connection may be rebuttably presumed for certain chronic
diseases, including arthritis, which are manifest to a compensable
degree within the year after active service. 38 U.S.C.A. 1101,
1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

Service medical records show that in February 1987, just before
release from active duty, the veteran was seen for upper back
symptoms after a reported fall the day before; the assessments were
back contusion and trapezium spasm; and conservative treatment was
given. Specific trauma to the neck (cervical spine) was not
mentioned. The veteran was released from active duty in February
1987, and there is no medical evidence of a cervical spine problem
until August 1998 (over 10 years later), at which time X-rays
showed cervical spine degenerative changes. Medical records between
these dates, including periodic National Guard examintions, are
negative for cervical spine problems. Medical records since 1998
show current cervical spine arthritis and disc disease.

A May 2000 statement from a private doctor indicated the veteran's
cervical spine condition could be caused by the 1987 service
incident. However, this doctor did not begin treating the veteran
until 1998, many years after service, and the doctor did not have
the benefit of reviewing all records in the claims folder. On the
other hand, a VA examiner in February 2002 concluded that the
veteran's cervical spine condition was not related to the 1987
service incident. The Board finds this opinion to be more probative
as it was based on a review of the entire claims folder and is in
harmony with historical medical records.

The weight of the credible evidence demonstrates that the veteran's
current cervical spine disability developed years after service and
was not caused by any incident of service. The condition was not
incurred in or aggravated by service. As the preponderance of the
evidence is against the claim for service connection for a cervical
spine disability, the benefit-of-the-doubt rule does not apply, and
the claim must be denied. 38 U.S.C.A. 5107(b); Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

5 -

ORDER 

Service connection for a cervical spine disability is denied.

L. W. TOBIN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

6 -



